HARLINGTON WOOD, Jr., Circuit Judge,
dissenting in part.
I fully agree with the majority that the district court should be affirmed in its denial of plaintiff’s motion to reopen’ and reinstate the case, but I would not, under these particular circumstances, permit plaintiff to now enjoy the full benefits of the settlement which he unjustifiably repudiated. He agreed to the settlement in 1980 and the case was dismissed on that basis, but since then he has caused the defendant company to waste time and money in the district court and in this court. Settlement is intended to avoid those consequences of litigation. Therefore, I would apply Rule 38 of the Federal Rules of Appellate Procedure and award damages and costs to the defendant company.